


110 HR 4532 IH: To suspend temporarily the duty on mixtures of indoxacarb

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4532
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Bonner introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on mixtures of indoxacarb
		  (CAS#173584–44–6) chemical name = (S)-methyl
		  7-chloro-2,5-dihydro-2-[[methoxycarbonyl)-[4-(trifluoromethoxy)phenyl]amino)carbonyl]indeno[1,2-e][1,3,4]oxadiazine-4a-3(H)-carboxylate
		  and inert ingredients.
	
	
		1.Temporary suspension of
			 duty
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.30._Mixtures of indoxacarb and inert ingredients, CAS#173584–44–6
						(provided for in subheading 3808.91.2500)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by this section applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
